FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    April 7, 2009
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 UNITED STATES OF AMERICA,

               Petitioner - Appellee,                    No. 08-1373
          v.                                             (D. Colorado)
 WILLIAM H. WESSON,                         (D.C. No. 1:08-CV-01545-REB-MJW)

               Respondent - Appellant.


                           ORDER AND JUDGMENT *


Before LUCERO, MURPHY, and McCONNELL, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      William H. Wesson appeals from an order of the district court enforcing a

summons issued by the Internal Revenue Service (“IRS”) directing Wesson to

appear before IRS revenue agents to give testimony and provide records. In


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
granting the IRS’s petition to enforce the summons, the district court concluded

(1) it had jurisdiction over the matter pursuant to 26 U.S.C. §§ 7402(b), 7604(a)

and 28 U.S.C. §§ 1340, 1345; and (2) the IRS had satisfied its burden of

establishing a prima facie case that it fulfilled the due process requirements set

out in United States v. Powell, 379 U.S. 48, 57-58 (1964); and (3) Wesson had

failed to rebut the IRS’s showing and had, instead, merely advanced long-

discredited tax protester arguments.

         As was the case before the district court, Wesson’s arguments on appeal are

limited to tax protester arguments that have been repeatedly rejected by this court.

See, e.g., United States v. Ford, 514 F.3d 1047, 1053 (10th Cir. 2008) (labeling

arguments like those advanced by Wesson on appeal as “patently frivolous”

(quotation omitted)); Lonsdale v. United States, 919 F.2d 1440, 1448 (10th Cir.

1990) (labeling arguments like those advanced by Wesson in the instant appeal as

“completely lacking in legal merit”). Because Wesson’s arguments on appeal

have no basis in either fact or law, this court exercises jurisdiction pursuant to 28

U.S.C. § 1291 and affirms for substantially those reasons set out by the district

court.

                                                ENTERED FOR THE COURT


                                                Michael R. Murphy
                                                Circuit Judge




                                          -2-